United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                          F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                           March 5, 2007
                                     FOR THE FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk


                                            No. 05-61088
                                          Summary Calendar


MESFIN SEBSIBE ZELEKE,


                                                          Petitioner,

                                                 versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                          Respondent.


                          -------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A95 261 385
                          ------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Mesfin Sebsibe Zeleke petitions for review of the final order of the Board of Immigration

Appeals (BIA) that affirmed the denial of his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT), and for voluntary departure. Zeleke’s motion

to stay his deportation is denied.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
         Zeleke argues that substantial evidence does not support the Immigration Judge’s (IJ) and

BIA’s findings that his testimony was incredible. He contends that the record should compel a finding

of persecution. Zeleke argues that the noted inconsistencies do not suggest that his claims are

implausible. His argument that government neglect can explain the inconsistencies in his story is

contradicted by his claims at the hearing and in his affidavit that the government was targeting his

entire family as members and supporters of the Oromo Liberation Front (OLF).

         Regarding his failure to provide corroborating evidence, Zeleke admits the lack of

corroboration but argues that it should not be fatal to his credibility. He cites 8 C.F.R. § 208.13(a),

which provides that the applicant’s testimony, if credible, may be sufficient to sustain the burden of

proof without corroboration. However, the IJ and BIA found that he was not credible due in part

to the lack of corroborating evidence.

         Zeleke argues that corroboration is required only when the expectation is reasonable. He

states that he did later obtain a document recording the burial of his father from the church, and he

asserts that it was attached to his brief to the BIA. He admits that the administrative record does not

contain such a document, but he has not requested leave to supplement the record. Further, the

document would show the fact and date of his father’s burial, but it would not show the cause of his

death.

         Although the testimony of Zeleke’s sister could have potentially corroborated many of his

claims, Zeleke simply states that she could have testified only as to his identity as her brother. The

IJ correctly stated that his sister could have testified based on her personal knowledge about the

circumstances of their father’s torture and death and her own persecution, which would have

corroborated Zeleke’s claims of persecution suffered by his family. This in turn would have bolstered


                                                 -2-
his own claims of persecution. Zeleke’s failure to call her as a witness, when it was reasonable and

possible for him to do so, seriously undermined his credibility.

       Zeleke has not shown that the evidence he presented is so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution. Jukic v. I.N.S., 40 F.3d 747, 749 (5th

Cir. 1994).

       For the same reasons, Zeleke cannot show that he meets the higher standard for withholding

of deportation, see Mikhael v. I.N.S., 115 F.3d 299, 306 & n.10 (5th Cir. 1997), or the higher

showing of torture under the Convention Against Torture (CAT). See Efe v. Ashcroft, 293 F.3d 899,

907 (5th Cir. 2002).

       PETITION FOR REVIEW DENIED; MOTION TO STAY DENIED.




                                                 -3-